907 F.2d 159
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Rafael E. RAMOS, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 90-3110.
United States Court of Appeals, Federal Circuit.
June 18, 1990.

Before MARKEY, Chief Judge, LOURIE, Circuit Judge, and GARRETT E. BROWN, Jr., District Judge.*
DECISION
PER CURIAM.


1
Rafael E. Ramos appeals from the decision of the Merit Systems Protection Board (board), No. AT04328910709, made final on November 29, 1989, affirming his removal by the Department of the Navy (agency).  We affirm.

OPINION

2
Ramos makes four arguments:  (1) the board was biased;  (2) the board misjudged the evidence, including the credibility of witnesses;  (3) his performance was not inadequate;  and (4) his removal was reprisal for "whistleblowing."


3
Ramos' allegation (1) is based simply on his disagreement with the board's assessment of the evidence.  Bias is a serious charge, not to be made lightly and certainly not to be made without supporting evidence.  There was no such evidence here.


4
Ramos' allegation (2) must also fail.  As we have often said, that evidence or argument is not discussed in an opinion does not mean that the board did not consider it.  Ramos fails to show specifically any inconsistency of the agency witnesses or other objective indication that its witnesses were incredible and fails to refute other evidence relied on by the board.  Ramos' allegation (3) is unavailing because the board's determination of inadequate performance is supported by substantial evidence.


5
Respecting Ramos' allegation (4), no evidence indicates that Ramos "blew the whistle" on Jones prior to the May 19, 1989 proposal to remove Ramos.  Ramos' June 17, 1989 letter to Captain J.C. Eckloff is nonprobative evidence because there is no evidence that Eckloff was involved in any way with Ramos' removal or that he communicated the contents of the letter to anyone connected with Ramos' removal.  The board did not err in rejecting any reprisal claim.



*
 District Judge Garrett Brown of the District of New Jersey, sitting by designation